Title: From Louisa Catherine Johnson Adams to John Adams, 3 July 1820
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					
					Washington 3d July 1820
				
				My intention was to write you tomorrow morning it being the anniversary of your birth and to offer you my congratulations not only to wish you joy upon this occasion but rather to rejoice at the improvement you have made during the last year and to express my hopes that your acquirements during the next may be such both in learning and discretion as will merit my most partial approbation—You are at an age when the passions require to be strongly controuled or they will master you and they will call upon you for perpetual exertion to keep under proper discipline—Habit however will soon make the thing when they are once brought into subjection and this habit will afford you more real and solid happiness through life than you can well conjecture—I do not wish to preach to you or to become tedious. all I desire is to point out to you the road to happiness: If you turn aside from it remember you may occasion me an infinity of pain but it is yourself only who will be materially injured—This I mentioned to George as well as yourself. I know it is perfectly easy for you both to say the “old Woman means well but never mind her” and in this way to reject the advice offered you and it is true you have the choice to use it or not according to your pleasure—both duty and affection prompt me to offer you my experience as a shield from trouble and if you do not value the advice thus offered you must at least respect the motives which actuate it—  Your father gave you the British Theatre and I wrote to tell you I would send it to you by one of the Packets which I intend to do—Charles is very well and grows very much he is very much improved in his manners and in the very depth of the belle passion.  You will readily guess the object as he sees but one young Lady. She is becoming a fine Woman. Adieu yours Ever
				
					L. C. Adams.
				
				
			